United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
G.G., Appellant
and
U.S. POSTAL SERVICE, AIRPORT MAIL
CENTER, Boston, MA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 15-1038
Issued: August 10, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On April 10, 2015 appellant, through counsel, filed a timely appeal from a February 25,
2015 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to
the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the
Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has more than four percent employment-related permanent
impairment of his left leg.
FACTUAL HISTORY
On November 16, 2005 appellant worked as a 44-year-old mail handler. He filed a
traumatic injury claim on that date (Form CA-1) alleging that he sustained a left ankle injury in
the performance of duty on November 15, 2005 when a bulk mail container rolled up behind him
1

5 U.S.C. § 8101 et seq.

and caught his left foot. On November 18, 2005 appellant underwent a left Achilles tendon
repair performed by Dr. Bertram Zarins, a Board-certified orthopedic surgeon. OWCP accepted
the claim on December 29, 2005 for a left ruptured left Achilles tendon. Appellant returned to a
light-duty job on May 2, 2006 and full duty on June 24, 2006.
Appellant submitted a CA-7 (claim for compensation) on October 25, 2010 for a schedule
award and submitted an October 19, 2010 report from Dr. Zarins, who provided a history and
results on examination. Dr. Zarins found no residual impairment under the sixth edition of the
A.M.A., Guides. By decision dated June 18, 2013, OWCP denied appellant’s claim for a
schedule award under 5 U.S.C. § 8107 as the medical evidence did not establish a left leg
permanent impairment causally related to the November 15, 2005 injury.
Appellant requested a hearing before an OWCP hearing representative, which was held
on November 20, 2013. By decision dated January 27, 2014, the hearing representative affirmed
the June 18, 2013 OWCP decision.
By letter dated February 10, 2014, appellant, through counsel, requested reconsideration.
He submitted a January 24, 2014 report from Dr. Karen Garvey, a Board-certified internist.
Dr. Garvey provided a history and results on examination performed on December 13, 2013.
With respect to strength in the left ankle, she reported 3+ - 4/5 for eversion. As to permanent
impairment under the A.M.A. Guides, Dr. Garvey identified Table 16-2, the regional grid for
ankle impairments. She noted that, while the physical examination showed mild range of motion
deficits, there was moderate weakness based on eversion strength testing and appellant’s
inability to walk on his toes. Dr. Garvey found the default impairment was 10 percent, with no
adjustment after applying grade modifier one for functional history and clinical studies.
The medical evidence was referred to an OWCP medical adviser. In a report dated
April 15, 2014, the medical adviser found that Dr. Garvey provided the most comprehensive
examination in the medical record. He stated that, while Dr. Garvey had reported a moderate
loss of range of motion, her measurements showed only a mild loss of motion. According to the
medical adviser, the proper application of Table 16-2 was under mild motion deficits, which had
a default impairment of five percent. He then adjusted the impairment to four percent, based on
grade modifier one for functional history, zero for physical examination, with no modifier
applicable for clinical studies. The medical adviser found December 13, 2013 as the date of
maximum medical improvement.
By decision dated April 29, 2014, OWCP vacated the January 27, 2014 decision. On
May 14, 2014 it issued a schedule award decision for a four percent permanent impairment to the
left leg. The period of the award was 11.52 weeks from December 13, 2013.
Appellant requested a hearing before an OWCP hearing representative, which was held
on December 10, 2014. Counsel argued there was a conflict in the medical evidence.
In a decision dated February 26, 2015, the hearing representative affirmed the May 14,
2014 schedule award. She found the weight of the evidence was represented by an OWCP
medical adviser.

2

LEGAL PRECEDENT
5 U.S.C. § 8107 provides that, if there is permanent disability involving the loss or loss of
use of a member or function of the body, the claimant is entitled to a schedule award for the
permanent impairment of the scheduled member or function.2 Neither FECA nor the regulations
specify the manner in which the percentage of impairment for a schedule award shall be
determined. For consistent results and to ensure equal justice for all claimants OWCP has
adopted the A.M.A., Guides as the uniform standard applicable to all claimants.3 For schedule
awards after May 1, 2009, the impairment is evaluated under the sixth edition.4
With respect to an ankle impairment, the A.M.A., Guides provides a regional grid at
Table 16-2.5 The Class of Diagnosis (CDX) impairment is determined based on specific
diagnosis, and then the default value for the identified CDX is determined. The default value
(grade C) may be adjusted by using grade modifiers for Functional History (GMFH, Table 16-6),
Physical Examination (GMPE, Table 16-7), and Clinical Studies (GMCS, Table 16-8). The
adjustment formula is (GMFH-CDX) + (GMPE-CDX) + (GMCS-CDX).6
ANALYSIS
In the present case, appellant submitted the January 24, 2014 report from Dr. Garvey,
who opined that appellant had a 10 percent left leg impairment under Table 16-2 of the A.M.A.
Guides. OWCP referred the case to an OWCP medical adviser for review. The medical adviser
reviewed the examination results from Dr. Garvey and found that appellant had a four percent
left leg impairment. The Board finds that the medical adviser incorrectly reviewed the evidence
and that his April 15, 2014 report is of diminished probative value.
Both Dr. Garvey and OWCP medical adviser agreed on the diagnosis to be used under
Table 16-2: Strain; tendinitis; or [history of] ruptured tendon involving the Achilles tendon. For
a class 1 impairment, however, the diagnosis is further categorized as “mild motion deficits” or
“moderate motion deficits and/or significant weakness.”
The description of “mild motion deficits” has default (grade C) impairment of five
percent, with net adjustments resulting in a leg impairment from three percent (grade A) to seven
percent (grade E). An OWCP medical adviser determined the impairment under “mild motion
deficits.” For “moderate motion deficits and/or significant weakness,” the default leg

2

5 U.S.C. § 8107. This section enumerates specific members or functions of the body for which a schedule
award is payable and the maximum number of weeks of compensation to be paid; additional members of the body
are found at 20 C.F.R. § 10.404(a).
3

A. George Lampo, 45 ECAB 441 (1994).

4

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims,
Chapter 2.808.6.6a (January 2010).
5

A.M.A., Guides 501, Table 16-2.

6

The net adjustment is up to +2 (grade E) or -2 (grade A).

3

impairment is 10 percent and with adjustments ranges from a 7 percent leg impairment (grade A)
to 13 percent (grade E).7
In her January 24, 2014 report, Dr. Garvey found that “moderate motion deficits and/or
significant weakness” was appropriate in this case. This was not based on a finding of moderate
motion deficits, but on the examination results for weakness in ankle eversion and the inability to
stand on toes. Dr. Garvey specifically stated that the examination showed mild motion deficits.
An OWCP medical adviser incorrectly stated that Dr. Garvey based her opinion on moderate
motion deficit that was not justified by her examination results. He did not provide a reasoned
medical opinion as to why the leg impairment should not be determined under “moderate motion
deficits and/or significant weakness” for the diagnosed condition pursuant to Table 16-2.
The case will be remanded for further review of the evidence by an OWCP medical
adviser in accord with OWCP procedures.8 After such further development as is deemed
necessary, OWCP should issue an appropriate decision.
CONCLUSION
The Board finds the case is not in posture for decision and is remanded to OWCP for
further development of the evidence.

7

A.M.A. Guides 501, Table 16-2.

8

If the medical adviser does not provide adequate rationale for the opinion on permanent impairment, OWCP
should request clarification or a supplemental report from the medical adviser. Federal (FECA) Procedure Manual,
Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(f)(2) (February 2013).

4

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated February 26, 2015 is set aside and the case remanded for further
action consistent with this decision of the Board.
Issued: August 10, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

5

